Case 0:19-cv-62556-AHS Document 1-1 Entered on FLSD Docket 10/15/2019 Page 1 of 6

EXHIBIT “A”
Case 0:19-cv-62556-AHS Document 1-1 Entered on FLSD Docket 10/15/2019 Page 2 of 6
Case Number: CACE-19-018195 Division: 13
Filing # 95062301 E-Filed 08/30/2019 03:19:36 PM

SOPHONIE PIERRE, IN THE CIRCUIT COURT OF THE 17
JUDICIAL CIRCUIT, IN AND FOR
Plaintiff, BROWARD COUNTY, FLORIDA
vs. CIVIL DIVISION

AIDS HEALTHCARE FOUNDATION, INC., CASE NO.
a Califomia corporation

Defendant.

COMPLAINT
Plaintiff, SOPHONIE PIERRE, (“PIERRE”) by and through her undersigned counsel, files
this her Complaint against Defendant, AIDS HEALTHCARE FOUNDATION, INC., (“AHEF” and/or
“DEFENDANT”), and in support thereof states as follows:
JURISDICTION
1. This is an action for damages in excess of $15,000.00, declaratory and equitable relief.

2. Plaintiff is a resident of Broward County, sui juris, and was employed by Defendant

in the capacity of pharmacy technician.

3. Defendant is a corporation doing business in Broward County, Florida and is
otherwise sui juris.
VENUE
4, Venue is appropriate in Broward County, Florida because Defendant has an office

there; and the acts which give rise to the filing of this action occurred within Broward County, Florida.
FACTS

5. This is a claim brought under the Florida Whistleblower’s Act, § 448.101, ef. seq.,
Fla.Stat.

EXHIBIT "A"

Page |1
LAW OFFICES OF SHAWN L. BIRKEN, P.A.

100 SE 3"4 Ave,, Suite 1300, Fort Lauderdale, Florida 33394
Phone: 954.990.4320 | Fax: 954.990.4469

www, birken-law,com.
+#* FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 08/30/2019 03:19:34 PM.*#***

 
Case 0:19-cv-62556-AHS Document 1-1 Entered on FLSD Docket 10/15/2019 Page 3 of 6

6. Plaintiff was hired on June 13, 2016 to work for AHF as a pharmacy technician.

7. Plaintiff performed her duties with distinction throughout her employment.

8. Plaintiff worked without incident until Briana Moe was hired as her immediate
supervisor in late April/early May of 2018 in the position of Pharmacist in Charge.

9. Briana Moe continuously made offensive comments that she sometimes attempted
to pass off as humor.

10. Moe would joke about employees stealing controlled substances.

11. When Plaintiff complained to HR about Moe’s behavior, she was told that she was
“taking it the wrong way”.

12. Moe called Plaintiff a loudmouth and said that Plaintiff “only had one level” when
she speaks.

13. Moe also made a comment to an Indian employee after she returned from India,
telling the employee that she “looked darker than usual”.

14. On multiple occasions Plaintiff complained to HR about Moe’s statement that there
were missing controlled substances, as well as her ongoing usage of other employees’ sign in to
improperly process prescriptions.

15. After Plaintiff complained about Moe filling a prescription using another
employee’s credentials, Plaintiff was called into Moe’s office wherein she advised Plaintiff that
she would be removed from all inventory tasks and that another employee would be assigned to
take over.

16. Moe continued to fill prescriptions using another employee’s credentials.

17. On January 16, 2019 Plaintiff again complained about Moe’s filling a prescription

using another employee’s credentials.

Page |2
LAW OFFICES OF SHAWN L. BIRKEN, P.A.

100 SE 34 Ave., Suite 1300, Fort Lauderdale, Florida 33394
Phone: 954.990.4320 | Fax: 954.990.4469

 
Case 0:19-cv-62556-AHS Document 1-1 Entered on FLSD Docket 10/15/2019 Page 4 of 6

18. On January 29, 2019, under the pretext that she was abusing company time,
Plaintiff was terminated from her employment with AIDS Healthcare Foundation. Defendant’s
reason for terminating Plaintiff was pretextual.

19. The accusation was that Plaintiff exceeded the two fifteen-minute breaks she
receives in a workday. Plaintiff did not exceed the breaks. Even if she had, which she had not,
multiple employees have exceeded the breaks on multiple occasions.

20. No employee had been terminated for exceeding breaks.

21. Plaintiff complained and refused to ignore or participate in the violations set forth
‘herein on numerous occasions.

22. ‘Plaintiff was retaliated against for complaining about Moe’s violations of a law,
rule or regulation.

23. | Moe’s actions violated The Department of Justice Pharmacist Manual regarding
filling improper prescriptions and the laws relating to controlled substances.

24. Moe’s actions were in violation of Title 21 Code of Federal Regulations 1306.05
manner of issuance of prescriptions.

25.  Moe’s actions were in contravention of § 465.015, Florida Statute.

26. Plaintiffs opposition to the unlawful conduct of Defendant constituted protected
activity within the meaning of § 448.101, e7. seq., Fla.Stat.

27. As adirect and immediate result of Plaintiff's opposition to the unlawful practices of
Defendant described above, Defendant altered the terms and conditions of Plaintiff's employment,
including but not limited to, terminating her employment.

28. _Dueto Defendant’s actions, Plaintiff has retained the Law Offices of Shawn L. Birken,

P.A., to represent her in this action and is obligated to pay them a reasonable free for services.

Page {3
LAW OFFICES OF SHAWN L. BIRKEN, P.A.
100 SE 34 Ave., Suite 1300, Fort Lauderdale, Florida 33394
Phone: 954.990.4320 | Fax: 954.990.4469
www.birken-law.com

 
Case 0:19-cv-62556-AHS Document 1-1 Entered on FLSD Docket 10/15/2019 Page 5 of 6

COUNT I
VIOLATION OF THE FLORIDA WHISTLEBLOWER ACT
29. Plaintiff realleges and reavers the allegations set forth in paragraphs | through 28 as
if set forth fully herein.

30. _ Plaintiff continuously complained that Defendant’s employee violated laws, rules and

regulations.

31. As a direct and primary result of Plaintiff's complaints, Plaintiff suffered several
adverse employment actions.

32. The deprivation of responsibilities, and the termination of Plaintiff's employment
was in direct response to her opposition to unlawful practices of the Defendant and thus constituted a
retaliatory personnel action within the meaning of § 448.101, Fla.Stat.

33.  Byretaliating against Plaintiff on account of her protected activity, Defendant violated
§ 448.102 (3), Fla.Stat.

34. As a direct result of Defendant’s retaliatory termination of Plaintiff's employment,
she has been damaged. She has lost income, perquisites of employment and has also suffered non-
economic damages such as embarrassment, humiliation, loss of reputation and loss of enjoyment of
life.

35. Pursuant to § 448.103, Fla.Stat., Plaintiff is entitled to recover for her damages and to
secure injunctive relief against Defendant as well as reinstatement to her former position.

36. All conditions precedent to the bringing of this action have either been satisfied or
waived.

37. Plaintiff has retained the Law Offices of Shawn L. Birken, P.A. to represent her in

this litigation and is entitled to recover her attorneys’ fees pursuant to § 448.104, Fla Stat.

Page |4
LAW OFFICES OF SHAWN L. BIRKEN, P.A.
100 SE 3" Ave., Suite 1300, Fort Lauderdale, Florida 33394
Phone: 954.990.4320 | Fax: 954.990.4469

 
Case 0:19-cv-62556-AHS Document 1-1 Entered on FLSD Docket 10/15/2019 Page 6 of 6

WHEREFORE, Plaintiff demands judgment against Defendant for the following:
a. For economic damages, including but not limited to lost wages, lost perquisites of
employment and benefits and prejudgment interest;
b. Injunctive relief requiring Defendant to cease and desist from its unlawful practices
and ordering Defendant to reinstate Plaintiff to his previous employment;
c. Judgment for Plaintiff's attomeys’ fees and costs; and
d. Order any other and further relief this Court deems to be just and proper.
TRIAL BY JURY
Plaintiff demands trial by jury on all issues so triable by right.

Dated: 30 day of August, 2019.

Respectfully submitted,

LAW OFFICES OF

SHAWN L. BIRKEN, P.A.

Attomeys for Plaintiff

100 SE 3®° AVE, SUITE 1300

Ft. Lauderdale, Florida 33394

TEL; (954) 990-4459/ FAX: (954) 990-4469
Primary E-Mail: sbirken@birken-law.com
Secondary E-Mail: acabello@birken-law.com

By: _/s/Shawn L. Birken
SHAWN L. BIRKEN
Florida Bar No.: 418765

Page |5
LAW OFFICES OF SHAWN L. BIRKEN, P.A.

100 SE 34 Ave., Suite 1300, Fort Lauderdale, Florida 33394
Phone: 954.990.4320 | Fax: 954.990.4469

www. birken-law.com

 
